Citation Nr: 0519150	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1951 to September 1953.  He also 
had service in the National Guard from March 1962 to March 
1966 and from September 1974 to September 1980.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in January 2001.  
Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, or the Appeals Management Center in Cleveland, 
Ohio, confirmed and continued the denials of entitlement to 
service connection for tinnitus and bronchitis.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In May 1998, the veteran had a hearing before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  Tinnitus was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.

2.  Bronchitis was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.


CONCLUSIONS OF LAW

1.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Bronchitis is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

The VCAA also eliminated the concept of a well- grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims  (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information contained in letters, dated in July 
2001 and March 2004, the VA (either the RO or a VA special 
processing unit, located in Cleveland, Ohio) informed the 
veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The VA stated that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also stated that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  
The VA then requested that the veteran inform it if there was 
an other evidence or information that he thought would 
support his claim.

The VA told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  The VA stated that 
it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in July 2001 and March 
2004, the veteran was also provided a Statement of the Case 
(SOC) in October 1995; Supplemental Statements of the Case 
(SSOC's) in May 1996, September 1999, April 2000, and 
February 2005; and copies of the Board's remands, dated in 
May 1997, August 1998, January 2000, and January 2001.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claims of entitlement 
to service connection for tinnitus and bronchitis.  Indeed, 
the SSOC issued in February 2005 set forth the text of 
38 U.S.C.A. §§ 5103 and 5103A, as well as the text of 
38 C.F.R. § 3.159.  The SOC and SSOC's also identified the 
evidence that had been received by the RO.  

The following evidence has been associated with the claims 
folder:  the veteran's service medical records; the report of 
the veteran's separation from service (DD 214); personnel 
records reflecting the veteran's service in the Reserve and 
National Guard; reports, received in April 1960 and April 
1977, reflecting his treatment by W. R. C., M.D.; reports of 
examinations performed by the VA in October and November 
1960, July 1963, April 1968, May 1977, from July to September 
1980, and January 2005; VA outpatient records reflecting the 
veteran's treatment from May 1961 to April 1981; reports 
reflecting the veteran's hospitalization by the VA from 
January to March 1961, March 1966, from November to December 
1980; a December 1970 report from W. W. G., M.D.; a report 
reflecting the veteran's hospitalization at the Wilmington 
Medical Center in August 1979; reports reflecting the 
veteran's hospitalization at St. Francis Hospital in March 
and June 1980; a November 1980 report from the veteran's 
former employer; a record reflecting the veteran's April 1995 
treatment at the Wilmington Medical Center; a record 
reflecting the veteran's April 1995 treatment at the New 
Castle - Hearing - Speech - Vestibular Center; a record 
reflecting the veteran's May 1995 treatment by L. R. S., 
M.D.; the transcript of the veteran's March 1996 hearing held 
at the RO before a local hearing officer; the transcript of 
the veteran's May 1998 hearing held before the undersigned 
Veterans Law Judge; and records from the Social Security 
Administration, received by the RO in June 1999, including an 
August 1981 decision by an Administrative Law Judge awarding 
the veteran disability benefits and VA and private medical 
records reflecting the veteran's treatment from March 1966 to 
September 1987.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to service connection for tinnitus and 
bronchitis.  Efforts to obtain records from I. I. B., M.D. 
have met with negative results.

Given the extensive efforts by the VA to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issues of entitlement to service 
connection for tinnitus and bronchitis.  As such, further 
action is unnecessary in order to meet the VA's statutory 
duty to assist the veteran in the development of his claim.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for Reiter's 
syndrome.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  



II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Tinnitus

During his hearings, the veteran testified that his tinnitus 
was primarily the result of noise exposure in service.  

Although the service medical records show that the veteran 
was assigned to an antiaircraft artillery battery in service, 
such records are completely negative for any complaints or 
clinical findings of tinnitus.  Such a disorder was not 
clinically recorded until April 1995, when he complained of 
tinnitus during an evaluation at the New Castle - Hearing - 
Speech - Vestibular Center.  During his January 2005 VA 
examination, he also reported occasional noises in his ear, 
though he acknowledged that they were not present during the 
examination.  

Even if the veteran currently has tinnitus, however, there is 
no competent evidence of a nexus between that disorder and 
any incident in service.  Indeed, the only reports of a nexus 
come from the veteran.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection for tinnitus.  Absent such 
evidence, service connection is not warranted.

B.  Bronchitis

During his hearings, the veteran testified that he had 
chronic bronchitis primarily as a result of pneumonia in 
service.  While he was treated for several chest colds in 
service, there were no complaints or clinical findings of 
pneumonia or bronchitis.  

Post-service medical records show that in April 1995, the 
veteran was treated at the Wilmington Medical Center for 
symptoms suggestive of acute bronchitis.  Despite that 
report, there is no competent evidence on file that the 
veteran suffers from chronic bronchitis or that the April 
1995 episode is in any way related to service.  Again, the 
only evidence to the contrary comes from the veteran.  It 
must be emphasized, however, that his opinion, without more, 
cannot be considered competent evidence of service 
connection.  Espiritu.  Accordingly, service connection for 
bronchitis must also be denied.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bronchitis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


